DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Because of the awkward sentence structure, the meaning of the claims are hard to follow.
	Regarding claim 1, the phrase “a projection screen body for displaying recognizably by reflecting an image projected from the image projection part” is unclear.
It is unclear if the projection screen body displays the image projected from the image projector.

Regarding claim 1, it is unclear if the “image” recited on line 4 is the same as the “still image and/or dynamic video” recited in lines 2-3.
Regarding claim 1, the phrase “the design part has a translucent layer that diffuses a part of light received on a front surface side and transmits a remaining part”. The claim does not clearly recite that the design part transmits a remaining part of the light received on a front surface side”.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the phrases “the transmitted remaining light” and “the opaque layer” lack antecedent basis. 
Regarding claim 3, it is unclear what claimed structural element is associated with the “back side surface”.
Regarding claim 4, the phrase “the light source for the design part” lacks antecedent basis.
Regarding claim 6, is indefinite because it does not clearly recite active method steps.
Regarding claim 6, the phrase “a part other than the above” (lines 6-7 and 9-10) is unclear. It is unclear what specific parts are being claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galbraith, US Patent 4076398.
Regarding claim 1, Galbraith teaches visual communications system comprising: an image projector 4, a screen 1, first design part (flat surface) 2 and a second design part (three-dimensional representation) 3, wherein the projector projects an image onto the first and second design parts. Galbraith teaches the first design part (flat surface) 2 is translucent. 

    PNG
    media_image1.png
    273
    539
    media_image1.png
    Greyscale


Regarding claim 4, Galbraith teaches the projection screen body 1 and the design part 2 or 3 have a magnitude that, when installed on a wall surface, a ceiling surface, a floor surface, an entrance or in the neighborhood of these of facilities used by people, a person who passes by or stops walking the neighborhood of an installed position is capable of clearly recognizing a shape represented by a character, a drawing, or a pattern represented by the design part.
Regarding claim 6, Galbraith teaches using the visual communications system produces by appropriately switching: a non-light-emitting sign mode that does not perform projection from the image projection part; a light sign mode where an image or light is projected on the design part from the image projection part and the light and image are not projected on a part other than the above; and an image production mode that produces by projecting the image on an entire projection screen body including the design part and a part other than the above by the image projection part.

Allowable Subject Matter
Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach the design part comprising translucent layer on a first side that diffuses light and an opaque layer on the back side that reflects light as recited in claim 3 or teach the light source as recited in claim 5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.